          Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 1 of 11


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   ELAINE K. VILLAREAL,                               Case No. 1:15-cv-01410-DAD-EPG (PC)
12                         Plaintiff,                   ORDER AWARDING EXPENSES TO
                                                        PLAINTIFF UNDER FED. R. CIV. P.
13   v.
                                                        37(a)(5)(C)
14
     COUNTY OF FRESNO and MARGARET                      (ECF Nos. 169 & 177)
15   MIMS,

16                         Defendants.

17

18           On July 2, 2020, Plaintiff filed a motion to compel. (ECF No. 169). Plaintiff also

19   asked the Court to order Defendants to pay the reasonable expenses incurred in bringing the

20   motion, including attorney’s fees. (Id. at 2). The Court granted the motion to compel in part,

21   and took Plaintiff’s request for expenses under advisement. (ECF Nos. 175 & 176).

22           The parties were granted leave to file supplemental briefing on the issue of expenses.

23   (ECF No. 176, p. 4). Plaintiff filed his supplemental brief on July 24, 2020. (ECF No. 177).

24   Defendants filed their supplemental brief on July 31, 2020. (ECF No. 178). On August 5,

25   2020, Plaintiff filed an additional declaration in support of her supplemental brief. (ECF No.

26   181). On August 6, 2020, Defendants filed an objection to Plaintiff’s additional declaration.

27   (ECF No. 182).

28           Plaintiff’s request for expenses is now before the Court. For the reasons that follow,


                                                    1
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 2 of 11


 1   the Court will award Plaintiff $2,745.12 in expenses incurred in bringing her motion to compel,

 2   which consists of 35% of the 34.4 hours requested at a rate of $228 per hour.

 3                                  I. MOTION TO COMPEL

 4          On July 2, 2020, Plaintiff filed a motion to compel. (ECF No. 169). On July 13, 2020,

 5   the parties filed their joint statement re: discovery disagreements. (ECF No. 171). The joint

 6   statement identified sixteen discovery disputes.

 7          Plaintiff sought, among other things, to compel Sheriff Mims to respond to certain

 8   interrogatories. Plaintiff sought to compel a further response to Interrogatories to Sherriff

 9   Mims, Set 3, No. 17, which asked defendant Mims to “List each and every occasion (by date

10   and time of day) on which you contend that the plaintiff, Elaine Villareal, was given the

11   opportunity to participate in outside exercise from March 5, 2015, through December 31, 2017.

12   You may respond to this interrogatory with the production of documents that contain the

13   requested information.” (Id. at 5). Plaintiff also sought to compel a further response to

14   Interrogatories to Sherriff Mims, Set 3, No. 19, which asked defendant Mims to “Describe in

15   detail (including the date(s), the nature of the work and identifying the persons who performed

16   the work), any efforts or measures taken by the County of Fresno (not including efforts by

17   inmates to clean cell areas unless inmate were specifically contracted to perform mold

18   removal) to remove mold in SAJ from January 1, 2015, through December 31, 2017.” (Id. at

19   6). Finally, Plaintiff sought to compel a further response to Interrogatories to Sherriff Mims,

20   Set 3, No. 25, which asked defendant Mims to “State the names, business addresses, and

21   telephone numbers of any and all persons who, to your knowledge and belief, witnessed or

22   have knowledge about the incidents subject to this litigation or the events subsequent to or

23   immediately preceding the incidents subject to this litigation.” (Id.).

24          Additionally, Plaintiff sought to compel a further response to Request for Production to

25   Sheriff Mims, Set 4, No. 34, which asked defendant Mims to produce “All documents that you

26   contend support your second affirmative defense (ECF No. 147, p.6 of 7).” (Id. at 23).

27          On July 17, 2020, the Court held a hearing on the motion to compel. (ECF No. 175).

28   At the hearing, the Court granted Plaintiff’s request to compel a further response to all three of


                                                    2
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 3 of 11


 1   the interrogatories identified above (ECF No. 176, pgs. 1-2), and granted in part Plaintiff’s

 2   request to compel a further response to Request for Production to Sheriff Mims, Set 4, No. 34

 3   (id. at 3). The Court also granted five other requests in part, denied six requests in full, and

 4   denied Plaintiff’s request for the Court to compel a further response to Interrogatories to

 5   County of Fresno, Set 1, No. 2, except insofar as it was granted in relation to Plaintiff’s request

 6   for the Court to compel a further response to Interrogatories to County of Fresno, Set 3, No. 10.

 7   (ECF No. 176). The Court also gave the parties leave to file supplemental briefing on the issue

 8   of expenses. (Id. at 4).

 9                               II. SUPPLEMENTAL BRIEFING

10               A. Plaintiff’s Supplemental Brief

11           In her supplemental brief, Plaintiff argues that an award of expenses is appropriate

12   because her motion to compel was “very successful.” (ECF No. 177, p. 4). When Plaintiff

13   filed her motion, there were approximately seventy-five requests that needed to be resolved.

14   By the time the parties filed their joint statement, the motion to compel had been trimmed to

15   only sixteen requests because Defendants produced numerous supplemental responses after the

16   motion was filed, including several responses that were served after Plaintiff’s counsel

17   informed Defendants’ counsel that he would be filing a motion to compel. “Since [Plaintiff’s

18   counsel] initiated the motion to compel Defendants have served no less than 16 supplemental

19   responses to Plaintiff’s discovery requests, 3 of these supplemental responses were served the

20   same day that the motion was filed on July 2, 2020, after [Plaintiff’s counsel] had notified Ms.

21   Dillahunty that the motion was due and that [he] was in preparing to file it, and 6 of these

22   supplemental responses were served 8 days after the motion was filed, on the same day that the

23   Joint Statement was originally due.” (ECF No. 177-1, p. 4).

24           Plaintiff argues that she prevailed on two-thirds of the requests at issue in the motion to

25   compel, including the most important requests. Additionally, Defendants’ objections were not

26   substantially justified.

27           Plaintiff asks that she be awarded fees in the amount of $13,301.33. Plaintiff’s counsel

28   states that he spent 4.3 hours preparing the motion to compel, 21.8 hours preparing the joint


                                                     3
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 4 of 11


 1   statement, 4 hours preparing for and participating in the hearing on July 17, 2020, and 4.3

 2   hours preparing his supplemental brief. (ECF No. 177-1, p. 5). “This accounting of time

 3   expended on this motion to compel does not include any of the numerous hours [Plaintiff’s

 4   counsel] spent in communicating with Leslie Dillahunty, counsel for the Defendants, by email

 5   and by telephone, in meet and confer efforts, nor does it account for the numerous hours my

 6   intern, Yasmeen Abushahla, worked on the motion to compel.” (Id. at 6). Plaintiff requests a

 7   rate of $580 per hour. (Id.).

 8               B. Defendants’ Supplemental Brief

 9           In their supplemental brief, Defendants argue that, throughout discovery, they have

10   responded to voluminous written discovery requests and have produced volumes of documents.

11   Disputes did arise, and there were numerous discussions in that regard between counsel.

12   Additionally, the parties participated in at least two conference calls with the Court. Following

13   the discussions, Defendants provided Plaintiff with considerable supplemental/augmented

14   discovery responses, in accordance with discussions with Plaintiff’s counsel and/or with the

15   Court’s instructions. “However, good faith disputes remained; and plaintiff felt it necessary to

16   bring the motion to compel.” (ECF No. 178, p. 2). “[D]efendants’ opposition to plaintiff’s

17   arguments at issue in the motion to compel were substantially justified; and this court should

18   therefore deny plaintiff’s request for attorney’s fees in its entirety.” (Id.).

19           Defendants also argue that, even if the Court decides to grant Plaintiff’s request for

20   expenses, Plaintiff should not be awarded expenses because Plaintiff’s counsel submitted no

21   timesheets or billing records in support of the fee request. “In addition to failing to provide

22   sufficient time-keeping documentation, plaintiff’s counsel’s declaration amounts to improper

23   ‘block billing.’” (Id.). “To the extent that counsel’s entries constitute improper block billing,

24   should the court be inclined to grant his motion, it is respectfully requested that the claimed

25   hours be properly, initially reduced by thirty percent.” (Id. at 7).

26           Defendants also argue that Plaintiff’s hour rate of $580 is not properly supported.

27   Additionally, “[u]nder the Prison Litigation Reform Act (‘PLRA’), attorneys’ fees are subject

28   to a statutory cap. The PLRA requires that the hourly rate be capped at 150 percent of the rate


                                                      4
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 5 of 11


 1   paid under 18 U.S.C. § 3006A, the Criminal Justice Act (‘CJA’), for payment of court-

 2   appointed counsel. 42 U.S.C. § 1997e(d)([3]). Currently, the Ninth Circuit’s CJA rate is $152

 3   per hour. Dillahunty declaration, Exhibit ‘B’. Based on this rate cap and the current CJA rate,

 4   the proper hourly rate plaintiff’s counsel may be able to recover is $228.” (Id. at 7-8).

 5           Finally, Defendants request that the Court “reduce the fees by the proportional success

 6   of plaintiff’s counsel.” (Id. at 8).

 7               C. Plaintiff’s Additional Declaration

 8           In the additional declaration submitted by Plaintiff, Plaintiff’s counsel provides

 9   additional details regarding the tasks he completed, when he completed them, and how many

10   hours he spent on each task. Plaintiff’s counsel also provides additional details regarding his

11   relevant work experience.

12           Finally, Plaintiff argues that “the PLRA does not govern an award of attorney’s fees

13   under Fed. R. Civ. P. 37.” (ECF No. 181, p. 4).

14               D. Defendants’ Objections to Plaintiff’s Additional Declaration

15           In their objections, Defendants ask the Court to not consider, and to strike, the

16   additional declaration submitted by Plaintiff because it was late and unauthorized.

17                                     III. LEGAL STANDARDS

18           Under Rule 37(a)(5)(A):

19         If the motion [to compel] is granted—or if the disclosure or requested discovery
           is provided after the motion was filed—the court must, after giving an
20         opportunity to be heard, require the party or deponent whose conduct necessitated
           the motion … to pay the movant’s reasonable expenses incurred in making the
21         motion, including attorney’s fees. But the court must not order this payment if:
           (i) the movant filed the motion before attempting in good faith to obtain the
22              disclosure or discovery without court action;
23         (ii) the opposing party’s nondisclosure, response, or objection was substantially
                 justified; or
24         (iii) other circumstances make an award of expenses unjust.
25   Fed. R. Civ. P. 37(a)(5)(A).

26           “If the motion [to compel] is granted in part and denied in part, the court may issue any

27   protective order authorized under Rule 26(c) and may, after giving an opportunity to be heard,

28   apportion the reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C).


                                                     5
           Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 6 of 11


 1                                                      IV. ANALYSIS

 2          a. Apportioning Reasonable Expenses

 3                Plaintiff’s motion to compel was granted in part and denied in part. Additionally, it

 4     appears to be undisputed that Defendants provided certain discovery responses after Plaintiff

 5     filed her motion to compel. Accordingly, the Court will attempt to apportion the reasonable

 6     expenses for the motion.

 7                Defendants do not appear to dispute that they provided thirteen supplemental responses

 8     after Plaintiff filed the motion to compel. Defendants have also not explained why they were

 9     substantially justified in withholding this discovery until after the motion to compel was filed.1

10                As to the remaining disputes, in ruling on the motion to compel, the Court granted three

11     requests to compel in full and six in part. (ECF No. 176). The Court also denied six requests

12     in full, and Plaintiff’s request for the Court to compel a further response to Interrogatories to

13     County of Fresno, Set 1, No. 2, was denied, except insofar as it was granted in relation to

14     Plaintiff’s request for the Court to compel a further response to Interrogatories to County of

15     Fresno, Set 3, No. 10. (ECF No. 176).

16                As to the following requests on which Plaintiff prevailed, the Court finds that

17     Defendants’ objections were not substantially justified: Plaintiff’s request for the Court to

18     compel a further response to Interrogatories to Sherriff Mims, Set 3, No. 17 (which was

19     granted); Plaintiff’s request for the Court to compel a further response to Interrogatories to

20     Sherriff Mims, Set 3, No. 19 (which was granted); Plaintiff’s request for the Court to compel a

21     further response to Interrogatories to Sherriff Mims, Set 3, No. 25 (which was granted); and

22     Plaintiff’s request for the Court to compel further production in response to Request for

23     Production to Sheriff Mims, Set 4, No. 34 (which was granted in part).

24                As to the three interrogatory requests, the requests sought relevant information, and

25
              1
                  Plaintiff alleges that additional discovery was provided in response to at least three of the disputed
26 discovery requests after Plaintiff informed Defendants’ counsel that he would be filing the motion to compel, but
     before it was filed. (ECF No. 177, p. 4-5; ECF No. 177-1, p. 3). However, as the supplemental discovery was
27 provided prior to the motion to compel being filed and appear to have resolved the disputes, and as there is no
     evidence of bad faith, the Court will not award expenses based on these discovery requests. Fed. R. Civ. P.
28 37(a)(5)(A).


                                                                   6
           Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 7 of 11


 1     defendant Mims did not make any legitimate objections as to why she should not have to

 2     answer the requests. Defendant Mims did note that documents were produced, but these are

 3     integratory requests, not requests for production of documents.2 Thus, defendant Mims’

 4     objections were not substantially justified.

 5               As to Plaintiff’s request for the Court to compel further production in response to

 6     Request for Production to Sheriff Mims, Set 4, No. 34, Plaintiff sought relevant information,

 7     i.e., documents that defendant Mims intends to use to support her defense of qualified

 8     immunity. While at least one of defendant Mims’ objections was sustained (she was not

 9     required to list any legal argument or provide documents related to the underlying factual

10     allegations regarding the condition of the jail), defendant Mims was ordered to provide

11     documents she intends to rely on in support of this affirmative defense (ECF No. 176, p. 3),

12     and there was no legitimate basis for withholding those documents. Thus, defendant Mims’

13     objections were not substantially justified.

14               As to Plaintiff’s request for the Court to compel a further response to: Interrogatories to

15     County of Fresno, Set 1, No. 2 (which was denied, except insofar as it was granted in relation

16     to Plaintiff’s request for the Court to compel a further response to Interrogatories to County of

17     Fresno, Set 3, No. 10); Interrogatories to County of Fresno, Set 2, No. 5 (which was granted in

18     part); and Interrogatories to County of Fresno, Set 3, No. 10 (which was granted in part), the

19     Court finds that Defendants’ objections were substantially justified. There was a genuine

20     dispute regarding third-party privacy rights. While the dispute was ultimately resolved largely

21     in Plaintiff’s favor, Defendants’ objections based on privacy were substantially justified.

22               As to Plaintiff’s request for the Court to compel a further response to Request for

23     Production to Sheriff Mims, Set 1, No. 31 (which was granted in part), Defendants’ objections

24     were substantially justified. Defendants objected based on privacy, and, as mentioned above,

25     there was a genuine dispute regarding third-party privacy rights. Additionally, based on

26
             2
                 The Court notes that Interrogatories to Sherriff Mims, Set 3, No. 17, stated that defendant Mims could
27 respond to the interrogatory with the production of documents containing the requested information. However,
     defendant Mims did not do this either. Instead, she responded by saying that “documentation responsive to this
28 request was previously produced.” (ECF No. 171, p. 6).


                                                                7
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 8 of 11


 1   Defendants’ objections, the Court limited the time-period from which documents had to be

 2   produced.

 3           As to Plaintiff’s request for the Court to compel further production in response to

 4   Request for Production to County of Fresno, Set 7, No. 91, while the request was granted in

 5   part, the Court only ordered County of Fresno to “supplement its response to describe what

 6   documents were ultimately searched for and produced.” (ECF No. 176, p. 3). The Court did

 7   not order Defendants to produce documents, which is what Plaintiff appears to have been

 8   seeking. Accordingly, the Court finds that Defendants’ response and objection was

 9   substantially justified.

10           As to Plaintiff’s request for the Court to compel further production in response to

11   Request for Production to County of Fresno, Set 8, No. 96, while the request was granted in

12   part, the Court only ordered County of Fresno to “supplement its response to describe what

13   documents have been produced.” (ECF No. 176, p. 3). As with the request above, the Court

14   did not order Defendants to produce documents, which is what Plaintiff appears to have been

15   seeking. Accordingly, the Court finds that Defendants’ response and objection was

16   substantially justified.

17           Thus, overall, there were seventeen discovery requests on which Plaintiff prevailed and

18   Defendants’ responses/objections were not substantially justified. However, as to thirteen of

19   these, the supplemental responses were provided after the motion to compel was filed but

20   before Plaintiff’s counsel did most of his work. Out of the sixteen requests that the Court ruled

21   on, there were only four on which Plaintiff prevailed and Defendants’ responses/objections

22   were not substantially justified.

23           After consideration, the Court will award Plaintiff 35% of her reasonable expenses. 4

24   out of 16, or 25%, of Plaintiff’s requests were granted, and Defendant’s objections were found

25   to be not substantially justified. Additionally, the Court is allowing an additional 10%

26   recovery based on the substantial production that was done by Defendants after the motion was

27

28


                                                    8
           Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 9 of 11


 1     filed.3

 2          b. Reasonable Attorney’s Fees

 3                While the Court has determined that Plaintiff will be awarded 35% of her reasonable

 4     expenses, as Plaintiff’s expenses consist of attorney’s fees, the Court must also calculate the

 5     reasonable attorney’s fees.

 6                To begin, the Court notes that Defendants’ objections regarding the lack of a timesheet

 7     and block billing are well taken. Defendants’ objections regarding the additional declaration

 8     are also well taken. If Plaintiff wanted to provide additional information and arguments, she

 9     should have filed a request for permission to file additional information and arguments.

10                However, the additional declaration does cure defects in the original filing, and, as the

11     Court has determined that a fee award is appropriate, the Court may have directed Plaintiff to

12     file the additional information in any event.

13                The Court now turns to calculating the reasonable fees. Reasonable attorney fees are

14     generally calculated based on the traditional “lodestar” method. Camacho v. Bridgeport

15     Financial, Inc., 523 F.3d 973, 978 (9th Cir. 2008). “The ‘lodestar’ is calculated by multiplying

16     the number of hours the prevailing party reasonably expended on the litigation by a reasonable

17     hourly rate.” Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996), opinion

18     amended on denial of reh’g, 108 F.3d 981 (9th Cir. 1997). When calculating the lodestar

19     amount, the Court looks “to the prevailing market rates in the relevant community”—in this

20     case the Fresno Division of the Eastern District of California. Blum v. Stenson, 465 U.S. 886,

21     895 & n. 11 (1984).

22                However, Defendants are correct that, regardless of the lodestar calculation, “[t]he

23     PLRA requires that the hourly rate be capped at 150 percent of the rate paid under 18 U.S.C. §

24     3006A, the Criminal Justice Act (‘CJA’), for payment of court-appointed counsel. 42 U.S.C. §

25     1997e(d)([3]). Currently, the Ninth Circuit’s CJA rate is $152 per hour. Dillahunty

26
27
              3
                  The Court notes that it is not finding that Defendants or their counsel acted in bad faith. The Court is only
28 finding that Defendants’ responses and objections to certain discovery requests were not substantially justified.


                                                                  9
       Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 10 of 11


 1   declaration, Exhibit ‘B’. Based on this rate cap and the current CJA rate, the proper hourly rate

 2   plaintiff’s counsel may be able to recover is $228.” (Id. at 7-8).

 3          Plaintiff argues that “the PLRA does not govern an award of attorney’s fees under Fed.

 4   R. Civ. P. 37,” and cites to a district court case from the Western District of Virginia. (ECF

 5   No. 181, p. 4). However, in Webb v. Ada Cty., the United States Court of Appeals for the

 6   Ninth Circuit analyzed the issue as follows:

 7        Webb first contends that the district court erred in applying the PLRA’s rate cap
          to attorney’s fees relating to motions for contempt and discovery sanctions. He
 8        argues that since the contempt and discovery sanctions fees were awarded under
          18 U.S.C. § 401 and Fed.R.Civ.P. 37, these fees should not be limited by the
 9        PLRA rate cap because the PLRA applies only to fees awarded pursuant to 42
10        U.S.C. § 1988. The record shows, however, that Webb’s contempt and discovery
          motions were directly related to his underlying § 1983 cause of action. The
11        discovery sanctions were ordered against Ada County for refusing to turn over
          documents related to the jail's staffing levels. The purpose of the PLRA “was
12        apparently to curtail frivolous prisoners’ suits and to minimize the costs—which
          are borne by taxpayers—associated with those suits.” Madrid v. Gomez, 190 F.3d
13        990, 996 (9th Cir.1999). Given this purpose, it is unlikely that Congress intended
14        that only part of the attorney’s fees awarded in a prisoner lawsuit be subject to the
          PLRA rate cap. Congress’ desire to reduce the costs of these lawsuits would not
15        be furthered by awarding attorney's fees piecemeal; Webb’s interpretation of the
          PLRA’s scope would increase litigation over which fees should be paid at which
16        rate. The district court did not abuse its discretion by applying the PLRA rates to
          fees related to motions for contempt and discovery sanctions.
17

18   Webb v. Ada Cty., 285 F.3d 829, 837 (9th Cir. 2002) (footnote omitted). Thus, under Ninth

19   Circuit precedent, the PLRA fee rate cap applies to motions for discovery sanctions, and thus

20   Plaintiff’s counsel’s fees are capped at $228 per hour.

21          Based on the declaration of Plaintiff’s counsel, it appears that Plaintiff’s counsel has

22   approximately twenty-seven years of experience. In light of Plaintiff’s counsel’s experience,

23   Plaintiff’s counsel clearly qualifies for the cap of $228 per hour. See, e.g., In re Taco Bell

24   Wage & Hour Actions, 222 F. Supp. 3d 813, 839 (E.D. Cal. 2016) (noting attorneys in Fresno

25   Division with twenty or more years of experience are awarded $350.00 to $400.00 per hour,

26   and attorneys with less than fifteen years of experience are awarded $250.00 to $350.00 per

27   hour); Garcia v. FCA US LLC, 2018 WL 1184949, at *6 (E.D. Cal. Mar. 7, 2018) (awarding

28   $400.00 per hour to attorney with nearly thirty years of experience; $300.00 to attorney with


                                                    10
        Case 1:15-cv-01410-DAD-EPG Document 187 Filed 08/25/20 Page 11 of 11


 1    nearly fifteen years of experience; $250.00 to attorney with ten years of experience; $225.00 to

 2    attorneys attorney with five years of experience; and $175.00 to attorney with less than five

 3    years of experience).

 4           Accordingly, the Court will award a rate of $228 per hour.

 5                              V.   CONCLUSION AND ORDER

 6           As analyzed above, the Court will award 35% of the 34.4 hours requested, at a rate of

 7    $228 per hour. Accordingly, IT IS HEREBY ORDERED that:

 8               1. Plaintiff is awarded expenses, pursuant to Federal Rule of Civil Procedure

 9                   37(a)(5)(C), in the total amount of $2,745.12.

10               2. Defendants shall file a statement within thirty (30) days certifying that they

11                   have complied with their obligation to pay Plaintiffs’ expenses as ordered by the

12                   Court.

13
     IT IS SO ORDERED.
14

15     Dated:     August 25, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    11
